DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 10 recite a divider panel that divides the interior into four spatially separated chambers, but the specification does not teach or suggest a divider structure capable of doing this such that one of ordinary skill in the art could actually produce it.  Figs. 4-6 show an interior of the container and one of ordinary skill would understand the container is formed by a tube structure and the internal divider extends from one end of the blank and is folded inside the box.  One of ordinary skill could make a large variety of divider arrangements using this style of divider, but this formation of partition is simply not capable of forming the recited panels extending a length and width to form a grid of spatially separated grid chambers, as the length and width panels extend from each other.  The disclosed structure is not capable of forming an intersection of two panels crossing each other in the middle of the container.  Claims 2-10 and 12-20 are similarly rejected for including limitations of parent claims 1 and 11.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-4, 6, 10-11, 13-14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shepard (US 5,088,641) in view of Weis (US 1,433,439).
Regarding claims 1 and 11, Shepard teaches a product packaging capable of holding cosmetics, wherein the product packaging is manufactured to be an elongate packaging  (Figs. 5-8) with a plurality of planar side panels 69, 75, 82, 85, a first end panel 83 and a second end panel 73; the second end panel is implemented as a lid that is pivotally attached to at least a first planar side panel 69 of the plurality of planar side panels, wherein the lid includes a distal hand-digit- slidable flap panel 74; and the elongate packaging surrounds an internal region, wherein the internal region comprises an internal divider for accommodating one or more cosmetic products that are user-accessible when the distal hand-digit-slidable flap panel is hand-digit-slid out of the retaining slot to pivot the lid into an open state (Fig. 8), wherein the internal region is divided by way of at least two internal planar panels 67, 81, one internal planar panel 81 being arranged along the length of the elongate packaging and another internal planar 67 panel being arranged along a lateral width of the elongate packaging to form a grid of four spatially separated chambers within the internal region for receiving the one or more cosmetic products (col 4 lines 29-31).
Shepard does not teach the distal flap is tuckable a retaining slot formed on at least a second planar side panel of the plurality of planar side panels.  Weis teaches an analogous box with a closure panel 20 (Fig. 1) where the closure panel uses a tuck flap tucks into a retaining slot 15 formed on at least a second planar side panel 2 of the plurality of planar side panels.  It would have been obvious to one of ordinary skill in the art to use the tuck panel structure of Weis with the motivation of design preference as it constitutes a simple substitution to a known alternative closure system that would produce a predictable result. Weis teaches a distal end of the lid is outwardly curved according to a first radius, and the retaining slot is curved to a second radius (Fig. 1) and the distal hand-digit-slidable flap panel is of a length substantially more than a distance between the second end panel and the retaining slot (see response to arguments below).  Weis does not explicitly teach the first and second radii are mutually identical, such that the distal end of the lid overlays the retaining slot in a curved manner when the distal end is hand-digit-slid to overlay the retaining slot.  It would have been an obvious matter of design choice to use identical radii, since applicant has not disclosed use that identical radii solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well any rounded aesthetic.
Regarding claims 3 and 13, Shepard teaches the internal divider of the internal region is integral to the plurality of planar side panels, the first end panel and the second end panel, wherein these panels are formed from a single sheet of material during manufacture (Fig. 5).
Regarding claims 4 and 14, Shepard teaches the single sheet of material is adhesively bonded in at least a portion of its surface area (col 3 lines 27-30).
Regarding claims 6 and 16, Shepard teaches the internal divider defines a plurality of elongate compartments for receiving the one or more cosmetic products (col 4 lines 29-31).
Regarding claims 10 and 20, Shepard does not teach specific dimensions. The Office takes the position that this feature is not a patentably distinguishable feature over the prior art because mere changes in size, color, and shape over the prior art cannot be used to distinguish over the prior art (see the Manual of Patent Examining Procedures, Section 2144.04).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the package have a length in a range of 10 cm to 18 cm when in a closed state, a first lateral width in a range of 2 cm to 6 cm, and a second lateral width in a range of 1 cm to 3 cm, with the motivation of best accommodating products of a particular size.

Claims 1, 3-8, 10-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weis (US 1,433,439) in view of Farquhar (US 3,326,444).
Regarding claims 1 and 11, Weiss teaches packaging capable of use with cosmetic products, wherein the packaging is manufactured to be an elongate packaging with a plurality of planar side panels (Fig. 5), a first end panel 23 and a second end panel 22; the second end panel is implemented as a lid that is pivotally attached to at least a first planar side panel 4 of the plurality of planar side panels, wherein the lid includes a distal hand-digit- slidable flap panel 20 that is tuckable into a retaining slot 15 formed on at least a second planar side panel 2 of the plurality of planar side panels; and the elongate packaging surrounds an internal region, wherein the internal region for accommodating one or more cosmetic products that are user-accessible when the distal hand-digit-slidable flap panel is hand-digit-slid out of the retaining slot to pivot the lid into an open state, wherein a distal end of the lid is outwardly curved according to a first radius, and the retaining slot is curved to a second radius, wherein the distal hand-digit-slidable flap panel is of a length substantially more than a distance between the second end panel and the retaining slot.  
Weis does not teach a divider or that the first radius and the second radius are mutually identical such that the distal end of the lid overlays the retaining slot in a curved manner when the distal end is hand-digit-slid to overlay the retaining slot. It would have been an obvious matter of design choice to use identical radii, since applicant has not disclosed use that identical radii solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well any rounded aesthetic.
Weis does not teach an internal divider.  Farquhar teaches an analogous tube formed container and teaches an internal divider formed from one end of the blank (Fig. 2) to provide individual compartments to divide contents (col 1 lines 8-20).  Farquhar teaches providing an internal divider (Fig. 3), wherein the internal region is divided by way of at least two internal planar panels, one internal planar panel 32 being arranged along the length of the elongate packaging and another internal planar panel 41 being arranged along a lateral width of the elongate packaging to form a grid of four spatially separated chambers within the internal region for receiving the one or more cosmetic products.  It would have been obvious to one of ordinary skill in art to modify the structure of Weis with the partition of Farquhar with the motivation of protecting and dividing contents, as taught by Farquhar.
Regarding claims 3 and 13, Weis is modified with the partition of Farquhar, and Farquhar teaches the internal divider of the internal region is integral to the plurality of planar side panels, the first end panel and the second end panel, wherein these panels are formed from a single sheet of material during manufacture (Fig. 2).
Regarding claims 4 and 14, Weis is modified with the divider of Farquhar, and Farquhar teaches the divider is adhesively bonded in at least a portion of its surface area (col 2 lines 61-64).
Regarding claims 5 and 15, Weis teaches the elongate packaging is fabricated from a liquid-absorbent material (paper; line 8).  Weis is modified with the divider of Farquhar, and Farquhar teaches the internal divider separates the articles (col 1 lines 31-33), so the examiner takes the position that the divider can function to reduce smearing or cross-contamination between one or more cosmetic products when stored in the packaging.
Regarding claims 6 and 16, Weis is modified with the divider of Farquhar, and Farquhar teaches the internal divider defines a plurality of elongate compartments for receiving the one or more cosmetic products (Fig. 3).
Regarding claims 7 and 17, Weis is modified with the divider of Farquhar, and Farquhar teaches the adhesive bonding is included along an elongate planar side panel of the plurality of planar panels to provide rigidity to the cosmetic-product packaging, and a distal planar panel of the internal divider is adhesively bonded to a same planar side panel into which the retaining slot is formed (Farquhar teaches the liner is bonded on all the sides; Fig. 3).
Regarding claims 8 and 18, Weis is modified with the divider of Farquhar, and Farquhar teaches the divider that extends between the front and back of the container is only partial the height (Figs. 4-5), so the examiner takes the position that a portion of the internal divider near the lid is devoid of the distal planar panel that is adhesively bonded to the planar side panel into which the retaining slot is formed.
Regarding claims 10 and 20, Weis does not teach specific dimensions. The Office takes the position that this feature is not a patentably distinguishable feature over the prior art because mere changes in size, color, and shape over the prior art cannot be used to distinguish over the prior art (see the Manual of Patent Examining Procedures, Section 2144.04).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the package have a length in a range of 10 cm to 18 cm when in a closed state, a first lateral width in a range of 2 cm to 6 cm, and a second lateral width in a range of 1 cm to 3 cm, with the motivation of best accommodating products of a particular size.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shepard (US 5,088,641) in view of Weis (US 1,433,439) as applied to claims 1 and 11 above as well as over Weis (US 1,433,439) in view of Farquhar (US 3,326,444)  as applied to claims 1 and 11 above, and further in view of Conti et al. (WO 02/48007 A1).  The aforementioned do not teach providing a friction enhancing surface finish to the distal hand-digit-slidable flap.  Conti teaches an analogous flip open carton with a digital manipulated flap 11 (Figs. 5-6) and teaches providing a layer of a substance 22 having a high coefficient of friction on the front flap (pg. 7 lines 2-6).  It would have been obvious to one of ordinary skill in the art to modify the containers by adding a friction surface as taught by Conti with the motivation of facilitating the operation of opening the container, as taught by Conti (abstract).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-11, and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The previously applied rejection under 35 USC 112 is withdrawn.
Applicant presents arguments directed at a partition structure within the box.  The specification vaguely describes a partition and the drawings only really illustrate a single embodiment.  The examiner’s rejection of claims directed at a gridline partition are not because one of ordinary skill in the art would not understand the concept of a grid like partition, rather one of ordinary skill in the art would not understand how to provide applicants’ grid like partition.  The illustrated embodiment in Fig. 4 of the drawings is clearly a tube form container where additional partition panels are folded inwardly and secured to the inside of the container.  One of ordinary skill would understand this, and how to make it, just by looking at Fig. 4.  But consider divider the notional drawing submitted with the arguments for what the divider is supposed to look like, and the examiner is unable to determine who such a partition is accomplished.  It is not in the specification, and to the examiner’s knowledge the divider structures illustrated in the figures are not capable of producing a cross structure of the notional illustration provided in the Remarks.  Accordingly, the examiner applies a new rejection under 35 USC 112(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734 

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734